DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boggia (US 2020/0099990).
Regarding claim 1, Boggia discloses a method of wireless communication performed by a communication device, comprising: 
classifying a set of packets of streaming video content based at least in part on one or more video characteristics, wherein the one or more video characteristics relate to an effect of a packet on a quality of experience of providing the streaming video content (video content is encoded using I, P and B frames, each with different importance/priority and the packets are classified accordingly; see at least paragraphs 0050-0053, 0084-0087 and 0105-0108); 
assigning the set of packets to a plurality of transport blocks based at least in part on classifying the set of packets, wherein a first transport block, of the plurality of transport blocks, is associated with a first set of values for a set of communication parameters and a second transport block, of the plurality of transport blocks, is associated with a second set of values for the set of communication parameters (packets are scheduled and prioritized; see at least paragraphs 0063-0066 and 0116-0118); and 
providing the plurality of transport blocks for transmission based at least in part on assigning the set of packets to the plurality of transport blocks (the packets are transmitted; see at least paragraphs 0063-0066 and 0116-0118).

Regarding claim 2, Boggia discloses the method of claim 1, wherein the set of communication parameters includes at least one of a symbol location parameter or a quality of service parameter (see at least paragraphs 0063-0066 and 0116-0118).

Regarding claim 3, Boggia discloses the method of claim 1, wherein classifying the set of packets comprises: 
classifying the set of packets into a real-time transport protocol header category or at least one video component category (video content is encoded using I, P and B frames, each with different importance/priority and the packets are classified accordingly; see at least paragraphs 0050-0053, 0084-0087 and 0105-0108).

Regarding claim 4, Boggia discloses the method of claim 3, wherein the at least one video component category includes at least one of: an intra-code picture (I-frame) category, a predicted picture (P- frame) category, or a bidirectional predicted picture (B-frame) category (see at least the rejection of claim 1). 

Regarding claim 5, Boggia discloses the method of claim 1, wherein assigning the set of packets to the plurality of transport blocks comprises:
assigning a first one or more packets to a first data stream with a first quality of service and a second one or more packets to a second data stream with a second quality of service (packets are scheduled, prioritized and transmitted; see at least paragraphs 0063-0066 and 0116-0118).

Regarding claim 6, Boggia discloses the method of claim 1, wherein providing the plurality of transport blocks comprises:
providing the plurality of transport blocks via a plurality of data radio bearers (see at least paragraphs 0063-0066 and 0116-0118).

Regarding claim 7, Boggia discloses the method of claim 1, wherein providing the plurality of transport blocks comprises:
mapping the plurality of transport blocks to a demodulation reference symbol (DMRS) symbol location based at least in part on the quality of experience (QoS aware packet scheduling are known, which are capable of allocating resources to users by considering QoS parameters; see at least paragraphs 0004, 0006 and 0008).

Claim 8 is rejected on the same grounds as claim 1.

Regarding claim 9, Boggia discloses the method of claim 8, wherein providing the plurality of code blocks comprises:
identifying, at a media access control (MAC) layer, a code block size for a code block of the plurality of code blocks (the packets are delivered at the MAC layer; see at least paragraphs 0060-0061, 0089 and 0110); and
allocating a radio link control (RLC) block to the code block based at least in part on the code block size (see at least paragraph 0109).

Regarding claim 10, Boggia discloses the method of claim 9, wherein the code block is associated with a single data radio bearer including one or more transport blocks (see at least paragraphs 0063-0066 and 0116-0118).

Regarding claim 11, Boggia discloses the method of claim 8, further comprising:
classifying a plurality of code blocks based at least in part on an effect of the plurality of code blocks on the quality of experience, wherein the code block is mapped to a demodulation reference signal based at least in part on the quality of experience (see at least paragraphs 0063-0066 and 0116-0118).

Claim 12 is rejected on the same grounds as claim 1.
Claim 13 is rejected on the same grounds as claim 2.
Claim 14 is rejected on the same grounds as claim 3.
Claim 15 is rejected on the same grounds as claim 4.
Claim 16 is rejected on the same grounds as claim 5.
Claim 17 is rejected on the same grounds as claim 6.
Claim 18 is rejected on the same grounds as claim 7.
Claim 19 is rejected on the same grounds as claim 1.
Claim 20 is rejected on the same grounds as claim 9.
Claim 21 is rejected on the same grounds as claim 10.
Claim 22 is rejected on the same grounds as claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683. The examiner can normally be reached Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/Primary Examiner, Art Unit 2426